I DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner note
Examiner notes that applications 15/182,686 (US 10,249,767) and 14/343,367 (US 9,437,6689), are related to the current application because they share the same subject matter of β-Ga2O3, and the same Applicant and/or Assignee.



Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39, and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 39,
Applicant states they have support for claim 39 in ¶¶ 0068-69. However, none of these paragraphs explicitly states N can be used as the charge compensation dopant. Rather, ¶ 0069 lists a plurality of dopants, and only discusses the dopant concentration. Neither ¶¶ 0068-69 state that these dopants in particular can be charge compensation dopants. Thus, claim 39 appears to introduce new matter.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 32,
Claim 32 is indefinite as the claim is not written in idiomatic English. For example the limitation, “an an-type dopant including β-Ga2O3 single crystal epitaxial film” is unclear. It is unclear because…
Is the β-Ga2O3 added to the n-type dopant thus making the β-Ga2O3 a dopant also; or
Is the n-type dopant added to the β-Ga2O3 single crystal epitaxial film; or
Are there two layers, an n-type dopant layer then a β-Ga2O3 single crystal epitaxial film layer, such that one is added on top of the other.
The same analysis above applies for the p-type dopant.
For purposes of Examination only Examiner will interpret the first two clause of claim 32 as follows…
An n-type doped β-Ga2O3 single crystal epitaxial film formed on a main surface of an n-type β-Ga2O3 substrate;
A p-type doped β-Ga2O3 single crystal epitaxial film formed on the n-type doped β-Ga2O3 single crystal epitaxial film, 
Wherein the p-type dopant comprises Mg, H, Li, Fe, Ni, Cu, or N, 
Wherein the p-type dopant has a concentration of not less than 1x1015/cm3 and not more than 1x1019/cm3;




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 32-42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayashi, et al. (US 7,151,280) (“Hayashi”), in view of Challa et al. (US 2008/0138953 A1) (“Challa”), in view Matsuzaki, et al., "Growth, structure and carrier transport properties of Ga2O3 epitaxial film examined for transparent field-effect transistor", Thin Solid Films, 496, 2006, 37-21 (“Matsuzaki”), in view of Ohira, et al. (JP2008-303119) (“Ohira”) (by means of the previously provided machine translation), in light of evidentiary reference Ichinose et al. (US 2010/0229789 A1) (“Ichinose”).
Examiner note 1: The prior art above can be found in the parent application 15/250,262.
Note on prior art
Hayashi and Challa teach all the structure using SiC for the claimed MISFET;
Matsuzaki teaches that SIC has is routinely used for power devics. However, there is a need for power devices which operate in the DUV region for optoelectronic applications in biotechnology and nanotechnology, and that β-Ga2O3 is a unique DUV transparent material with an extremely large bandgap;
Ohira teaches that one knows how to grown β-Ga2O3 films on β-Ga2O3 substrarte; and
Inchinose teaches that one knows how to dope β-Ga2O3 with p-type dopants, and the different crystal planes of β-Ga2O3,and why one would use these planes.
Examiner will not show the above four points in the analysis of the claim below.
Examiner note 2:
Based upon the 35 USC § 112(b) above, and Examiner’s interpretation of the claim amended claim 32 is only different from previous claim 32 in the specific dopants for β-Ga2O3, and the p-type dopant concentration.
Regarding claim 32, 
Point 1: the structure of the MISFET is known in relation to SIC
Hayashi teaches at least in figure 17:
an n-type SIC single crystal film (2) formed on a main surface of an n-type SIC substrate (1); 
a p-type SIC single crystal film (3) formed on the n-type SIC single crystal film (2) and 
a gate electrode (G/6) covered on a bottom surface, and side surfaces with a gate insulating film (5) and is embedded in the p- type SiC single crystal film (3); 
a first and a second contact regions (4s) formed in the p-type SiC single crystal film (3) respectively on both sides of the gate electrode (G/6); 
a source electrode (S/7s) which is formed on the p-type SiC single crystal film (3) and is connected to the first and second contact regions (4s); and 
a drain electrode (D/8) formed on the n-type SiC substrate (1) on a surface opposite to the n-type SiC single crystal film (2), 
wherein the n-type SiC single crystal film (2) and the p-type SiC single crystal film (3) include homoepitaxial films (this is a product by process limitation. Under MPEP 2113, in a device claim the product is limited to the final product of the process. Here the final product is the single crystal film. The prior art teaches that each of the SiC are single crystal films; Col. 2 at lines 60-63, where the SiC is a 4H polytype crystal) on the main surface of the n-type SiC substrate (1), and 
Hayashi does not teach:
the gate electrode is covered with a gate insulating film;
Challa teaches at least in figure 1 and 4A:
a gate insulating film (108) on the top surface of the gate electrode (top of 110, G1, or G2) between the contact regions (112s).
It would have been obvious to one of ordinary skill in the art to combine Challa with Hayashi and form the insulting film of Hayashi all around the gate electrode as shown in Challa because it would have protected the gate electrode from overlying metal structures, and thus prevent possible short circuits to the gate electrode. 
Based upon the above Examiner has shown how Hayashi and Challa teach the structure of the claimed MISFET is known.

The combination of Hayashi and Challa do not teach:
The SiC substrate, the n-type SiC single crystal film, and the p-type SiC single crystal film are made out of β-Ga2O3;
Wherein the p-type dopant comprises Mg, H, Li, Fe, Ni, Cu, or N, 
Wherein the p-type dopant has a concentration of not less than 1x1015/cm3 and not more than 1x1019/cm3;
wherein the main surface of the n-type β-Ga2O3 substrate includes a plane rotated by not less than 50° and not more than 90° with respect to a (100) plane.

Point 2: one would replace SiC with β-Ga2O3 for use in high power optoelectronic applications which need to operate in the DUV region
Matsuzaki teaches:
That SiC has been routinely used for power devices. Pg. 37, col. 1 at lns. 5-6. Matsuzaki also teaches that wide bandgap semiconductors are required for high power and high temperature transistors. Pg. 37, col. 1 at lns. 1-3. Matsuzaki further teaches there is a need for high power and high temperature transistors that are transparent in the deep ultra-violet (DUV) spectrum. Id. at lines 6-15. This is because DUV transparent transistors are necessary for different biotechnology and nanotechnology applications. Id. For example these devices are needed in scanning near-filed optical microscopes (SNOM). Id. Further, there is a problem with the current high power high temperature devices, such as SiC devices, in that they are not transparent in the DUV spectrum. Pg. 37-38, col. 2-1 at lns. 15-2.Therefore, there is a need to develop a material that can be used in a high power high temperature transistor which is also transparent to DUV. 
Matsuzaki teaches that a material that will fulfill this need is β-Ga2O3 because it is a unique DUV transparent oxide semiconductor with an extremely large bandgap. Id. Therefore, it would have been obvious to one of ordinary skill in the art to replace the SiC material of Hayashi with the β-Ga2O3 material of Matsuzaki as this would allow one to construct a high power high temperature transistor that will be transparent to the DUV spectrum. Which, according to Matsuzaki, is what is necessary for biotechnology and nanotechnology industries. 
Because β-Ga2O3 it uniquely qualified as a material that has a high bandgap, can operate at high power, and is transparent to the DUV spectrum it would have been obvious to one of ordinary skill in the art at the time at the time of the invention to replace the SiC material of Hayashi with the β-Ga2O3 films of Matsuzaki in order to make a MISFET which would gain the above benefits and fill the stated needs for the biotechnology and nanotechnology industries for these type of devices.
Based upon the above, Examiner has shown why it would have been obvious for one of ordinary skill in the art  to replace SiC with β-Ga2O3, and it would be obvious to try this replacement for the above reasons.

Replacing the SiC of  Hayashi and Challa with the β-Ga2O3 of Matsuzaki does not expressly teach:
The SiC substrate, the n-type SiC single crystal film, and the p-type SiC single crystal film are made out of β-Ga2O3;
Wherein the p-type dopant comprises Mg, H, Li, Fe, Ni, Cu, or N, 
Wherein the p-type dopant has a concentration of not less than 1x1015/cm3 and not more than 1x1019/cm3;

Point 3: One of ordinary skill in the art knows how to grow β-Ga2O3 films on β-Ga2O3 substrates.
Ohira teaches:
That β-Ga2O3 films can be grown on β-Ga2O3 substrates. 
Ohira teaches that one of ordinary skill in the art would want to grow β-Ga2O3 films on β-Ga2O3 substrates because it would reduce the defects and dislocations in the β-Ga2O3 films and would prevent internal stress between the β-Ga2O3 films and the substrate. ¶ 0011.
It would have been obvious to one of ordinary skill in the art to use the teachings of Ohira and form the β-Ga2O3 films of Matsuzaki on a β-Ga2O3 substrate because it would reduce the internal stress of the device and reduce the defects and dislocations of the Ga2O3 films since one would be growing a semiconductor film on a substrate with the same crystalline structure. In this case, the β-Ga2O3 would be grown on the β-Ga2O3 substrate, thereby creating the power transistor of Hayashi and Challa with reduced defects and dislocations.
Based upon the above, Examiner has shown why one of ordinary skill in the art can, and would want to use only β-Ga2O3 to form the claimed MISFET device.

Hayashi, Challa, Matsuzaki, and Ohira do not teach:
Wherein the p-type dopant comprises Mg, H, Li, Fe, Ni, Cu, or N, 
Wherein the p-type dopant has a concentration of not less than 1x1015/cm3 and not more than 1x1019/cm3;
wherein the main surface of the n-type β-Ga2O3 substrate includes a plane rotated by not less than 50° and not more than 90° with respect to a (100) plane;
wherein the p-type β-Ga2O3 single crystal expitaxial film includes charge compensation dopant as part of the p-type dopant.

Point 4a: One of ordinary skill in the art knows how to dope β-Ga2O3 to make it p-type.
Evidentiary reference Ichinose teaches:
That in order for β-Ga2O3 to exhibit p-type conductivity one needs to replace some Ga with a p-type dopant. ¶ 0145. Ichinose teaches that known p-type dopants for β-Ga2O3 include: Mg, H, Li, Fe, Ni, Cu, or N. Id., where Mg, H, Li, Fe, Ni, Cu, and/or N can be used.
Thus, it would have been obvious to one of ordinary skill in the art that they could have used one of the above materials in order to change the conductivity of β-Ga2O3 to become p-type. As such Ichinose evidences the fact that one of ordinary skill in the art knows how to dope β-Ga2O3 in order to change its conductivity just like one knows how to dope SiC to change its conductivity. 

Ichinose teaches
wherein the p-type β-Ga2O3 single crystal epitaxial film includes charge compensation dopant as part of the p-type dopant.
this is because Ichinose teaches every claimed p-type dopant claimed therefore, one of ordinary skill in the art would be able to determine which one of the dopants claimed would be able to perform the dual function of being a p-type dopant and a charge compensation dopant. Additionally, it appears that it also may not be the dopant per se which performs the function of charge compensation. Based upon ¶ 0027 of Applicant’s specification it appears it is the level of doping of the claimed dopants. However, ¶ 0027 does not state what said level of doping is required in order to fulfil this function. Therefore, as best Examiner understands it any level of p-type doping will fulfill this requirement as this claimed function appears to be a characteristic of said doping. 
See also previous analysis of claim 32 in the office action dated January 13, 2022, and repeated below…
Applicant in the remarks, dated July 2, 2021, states they have support for this limitation in ¶¶ 0027, and 70. Both of these state that this limitation is due to the p-layer being doped as stated in claim 1. Since the prior art teaches the structure behind this claims limitation the prior art teaches the claimed characteristic. This is because, as stated, the characteristic being claimed is due the p-layer being doped with the dopants of claim 1. See MPEP 2112.

Ichinose does not teach:
Wherein the p-type dopant has a concentration of not less than 1x1015/cm3 and not more than 1x1019/cm3.
Rather, Ichinose teaches the carrier concentration is between 1x1017 to 1x1016/cm3. According to the Declaration of Kohei Sasaki dated August 29, 2022, (“Declaration”) a carrier concentration of 1x1015/cm3 is not useful for an LED, but for a FET. Declaration at ¶ 7. Ichinose, is being used to show that one of ordinary skill in the art knows they type of dopant to add to β-Ga2O3 in order to create a p-type layer in the transistors of Challa and Hayashi when the material is changed from SiC to β-Ga2O3. Therefore, it would have been obvious to one of ordinary skill in the art to likewise adjust the doping concentration creation, and by extension the carrier concentration, of the p-type dopants used in a transistor versus those used an LED. This is because in ¶ 7 of the Declaration it appears that the Declarant has stated that it is common knowledge that the carrier concentration for different devices, i.e. an LED, or transistor, is known in the art, and that one of ordinary skill in the art would know how to adapt, or optimize, the carrier concentration for said different devices. Thus, it is Examiner’s position that while Ichinose does not explicitly teach the dopant concentration of the p-type dopants it is well within the skill of one of ordinary skill in the art to modify, try, adapt, the teachings of Ichinose in order to determine an appropriate dopant concentration for the transistors taught by Challa and Hayashi.

Point 4b: One of ordinary skill in the art knows the different crystal planes of  β-Ga2O3, and how to use these different crystal planes.
Evidentiary reference Ichinose also teaches:
wherein the main surface of the n-type β-Ga2O3 substrate includes a plane rotated by not less than 50° and not more than 90° with respect to a (100) plane.
This is because Ichinose teaches that the growth of the β-Ga2O3 substrate in the different axis, or planes, is a matter of optimization. This is because when one grows the β-Ga2O3 substrate in the b-axis cleavage in the (100) plane because stronger, but when one grows the β-Ga2O3 substrate in the a-axis or c-axis cleavage in the (100) and the (001) plane becomes weakened and this allows workability in all the planes to be better. Therefore, whether to rotate the substrate or not is a matter of design choice because it is a tradeoff between ability to cleave the substrate and the workability of the substrate. ¶¶-74 0070. Further, at least according to ¶ 0074, it does not matter which axis a, b, or c the crystal is grown so long as it is grown in one axis direction.
Based upon the above, Ichinose teaches that one of ordinary skill in the art knows how to use dopants to change the conductivity type of β-Ga2O3, and how to select the crystal plane and/or orientation of the crystal plane in order to balance the tradeoffs inherent in the material of β-Ga2O3. 


Conclusion to claim 32.
To summarize, Hayashi and Challa teach all of the structural features of the claimed device can be made out of SiC. Matsuzaki teaches that it would have been obvious to one of ordinary skill in the art to replace SiC with β-Ga2O3. And, Ohira teaches that it would be obvious to form β-Ga2O3 films on a β-Ga2O3 substrate. While Ichinose teaches the known dopants for β-Ga2O3 to change the conductivity of β-Ga2O3, and, how to change/select the crystal plane/orientation to form the device on.

Examiner note: Since Examiner has established that it would have been obvious to replace SiC with a β-Ga2O3 future references to structure containing a β-Ga2O3 will be in reference to Hayashi’s SiC, and not necessarily to β-Ga2O3 because they are art recognized as being replaceable by each other.
Regarding claims 33-38,
	Ichinose teaches at least in figure 6 that β-Ga2O3 is a crystal formed along the a-axis, b-axis, and c-axis. Ichinose also teaches that β-Ga2O3 can comprise three planes (100), (010), and (001). 

    PNG
    media_image1.png
    820
    596
    media_image1.png
    Greyscale

Within this unit cell of β-Ga2O3 bounded by the above three planes there inherently are other planes.	 These inherent other planes are shown in the figures below

    PNG
    media_image2.png
    274
    186
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    195
    338
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    422
    518
    media_image4.png
    Greyscale

	
Each of the claims 33-38 relate to the main surface and includes different planes, angles, and axis. Applicant in their remarks, dated July 2, 2021, states that they have support in ¶¶ 0018, and 20-21 for these limitations.
However, these limitations are either inherent in β-Ga2O3, as evidenced by Ichinose figure 6, or they are obvious as stated in claim 32 in relation to Ichinose. They are inherent because forming β-Ga2O3 will inherently produce a crystal with all the claimed planes and axis. Therefore, under MPEP 2112, the inherent features of the planes, axis, and angles is not patentable because something old, β-Ga2O3, does not become patentable upon the discovery of a new property, the axis, planes, and angles.
With respect to which side of the crystal one considers a main surface is a matter of choice based Examiner’s rational in claim 32, because Ichinose teaches that the growth of the β-Ga2O3 substrate in the different axis, or planes, is a matter of optimization. This is because when one grows the β-Ga2O3 substrate in the b-axis cleavage in the (100) plane because stronger, but when one grows the β-Ga2O3 substrate in the a-axis or c-axis cleavage in the (100) and the (001) plane becomes weakened and this allows workability in all the planes to be better. Further, as shown in the drawings above, one could choose the (310) or (-201) plane as these planes are also inherent in the β-Ga2O3 crystal, and Applicant has not shown any unexpected results or criticality in using these planes over the other, now canceled, claimed planes.
Therefore, whether to rotate the substrate or not is a matter of design choice because it is a tradeoff between ability to cleave the substrate and the workability of the substrate. ¶ 0070. Further, at least according to ¶ 0074, it does not matter which axis a, b, or c the crystal is grown so long as it is grown in one axis direction.
Thus, claims 33-38 are rejected as being directed to inherent properties of β-Ga2O3, and which plane to form the device on is an obvious choice for one of ordinary skill in the art based upon the considerations of the material properties as discussed above.
Regarding claim 39,
As stated in claim 32 above, Ichinose teaches that N can be used as a dopant 
Regarding claim 40-41,
The prior art teaches the same claimed structure as shown in Applicant’s figure 5. Therefore, when the prior art device is used it must also form the channel on both sides of the gate and in the charge compensation dopant when the device is used.
Regarding claim 42,
Claim 42 is claiming the characteristic of having the doping concentration claimed in claim 32. Claim 42 cannot be divorced from said doping concentration because it is the doping concentration which creates the i-type property. Therefore, since Examiner found the doping concentration obvious in claim 32 it flows that it will have the claimed characteristic, or property, of claim 42. If this is not the case then Applicant will need to claim the explicit doping concentration which allows for the p-type β-Ga2O3 to have an i-type property due to charge compensation of the p-type dopant.


Declaration of Kohei Sasaki
Examiner will respond to the Declaration of Kohei Sasaki on a point by point basis.
No response necessary.
No response necessary.
No response necessary.
Examiner understands Declarant’s response as meaning there is a difference between dopant concentration and carrier concentration.
Examiner understands Declarant’s response as meaning a doping concentration of 1x1018/cm3 of Fe produces a carrier concentration of less than 1010/cm3 for the thickness Declarant tested.
Examiner understands Declarant’s response to be that Applicant used the method described in their specification, MBE, to form a β-Ga2O3 layer doped with Mg or Zn at a concentration of 1010/cm3. And, this produced a carrier concentration of 1x15/cm3 or less. Examiner understands that the total amount of dopants tested in point 5 and point 6 is three (3). However, in claim 32 seven (7) different dopants are claimed. There is no evidence against these other four (4) dopants. Further, Declarant only tested a middle range, point 5, and an upper range, point 6. Declarant did not test the bottom range number of the claims. In addition, Declarant did not test what the prior art taught as the carrier concentration. Which is to say, Declarant took the claimed dopant concentration, and converted it to a carrier concentration. Declarant did not take the prior art’s carrier concentration and convert it to a dopant concentration. Therefore, while it is clear what Applicant teaches, Declarant has not made clear that the prior art does teach, or make obvious, the claimed range.
Examiner understands Declarant’s response to be that Ichinose teaches PLD, and Applicant teaches MBE, and because of this the device created by the methods are different. Declarant seems to ignore ¶ 0159 of Ichinose which teaches PLD, or MBE, and others can be used to form the p-type β-Ga2O3. Thus, point 7 appears to make an unfair comparison between the Applicant’s disclosure and the prior art. 
Examiner also understands Declarant’s response to mean that is known in the art that the doping concentration of a p-layer in an LED is different than the doping concentration of a p-layer in a transistor. 
	In sum, Examiner has considered, and weighed the Declaration of Kohei Sasaki. After said consideration and weighing, Examiner finds that the amount of weight and consideration of the Declaration of Kohei Sasaki is not enough to overcome the art rejection above. Examiner does not believe the testing has adequately shown the claims to be non-obvious over the prior art.



Response to Arguments
Applicant's arguments filed dated August 29, 2022 (“Remarks”) have been fully considered but they are not persuasive. 
Applicant’s remarks appear to rely upon the Declaration of Kohei Sasaki, and the amendments to the claims. Both are unpersuasive for the reasons given in the analysis of the claims and Examiner’s understanding of the Declaration.








Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822